                                              IN THE
                                   UNITED STATES DISTRICT COURT
                                             FOR THE
                                   WESTERN DISTRICT OF VIRGINIA
                                        DANVILLE DIVISION

 UNITED STATES OF AMERICA                                       )
                                                                )
v.                                                              )        Criminal No. 4:18-CR-00011
                                                                )
MARCUS JAY DAVIS, et al                                         )
                                                                )

                             UNITED STATES’ MOTION IN LIMINE
                         TO ADD INADVERTENTLY OMITTED EXHIBIT

         The United States of America respectfully moves the Court for permission to add one exhibit

to its list of exhibits at trial in this case. The exhibit is composed of four (4) .40 caliber shell casings

recovered from a crime scene. As grounds for this Motion, the United States asserts the following:

         1.       Pursuant to the Court’s scheduling order, the United States disclosed its trial exhibits

and corresponding exhibit list to the defendants on June 13-14, 2019, respectively, along with its list

of trial witnesses. ECF No. 364.

         2.       On its exhibit list, the United States inadvertently omitted listing four (4) .40 caliber

shell casings recovered from a shooting on Garland Street on April 26, 2016.1 The government

listed Danville Police Department items 1-4, but accidentally failed to list item 5, which are the four

(4) .40 caliber casings.

         3.       The United States asks the Court to permit the addition of the shell casings to its

exhibit list, as Government’s Exhibit No. 2077B.

         4.       The addition of the single exhibit after the trial exhibit deadline does not prejudice the



1        The United States refers the Court to its 404(b) Notice, which details the Garland Street shooting and its
significance to the RICO Conspiracy charge. See ECF No. 651.
                                                          1
defendants, who have information regarding the shell casings from the discovery, including police

reports detailing the recovery of the shell casings. The defendants have also had an opportunity

review the physical evidence. Also, the defendants would have an updated exhibit list weeks before

trial in this matter.

        WHEREFORE, the United States respectfully requests the addition of one item to its

exhibit list for trial.


                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             UNITED STATES ATTORNEY

                                               /s/Heather L. Carlton
                                              Heather L. Carlton
                                              Ronald M. Huber
                                              Assistant United States Attorneys

                                              Michael J. Newman
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              255 West Main Street
                                              Charlottesville, Virginia 22902
                                              Tel: (434) 293-4283
                                              Fax: (434) 293-4910
                                              heather.carlton@usdoj.gov
                                              ron.huber@usdoj.gov
                                              newmamj@danvilleva.gov




                                                2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been provided

via electronic means via the Court’s CM/ECF filing system to counsel of record, this 23rd day of

August, 2019.


                                             /s/Heather L. Carlton
                                             Assistant United States Attorney




                                               3
